Order modified so far as to allow the plaintiff two hundred and fifty dollars counsel fee, upon the ground that plaintiff should have a fair opportunity to try her case, and should be allowed now a reasonable counsel fee for that purpose, especially in view of the serious counter charge which the defendant makes in his opposing affidavit as affecting her moral character; and as so modified affirmed, with ten dollars costs and disbursements to the plaintiff, and motion granted, with ten dollars costs. Blaekmar, P. J., Mills, Rich, Putnam and Kelly, JJ., concur.